DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/26/2021 amended claims 3, 7 and 12, cancelled claims 1-2 and 10-11 and added new claims 13-15.  Applicants’ arguments are persuasive in overcoming the 35 USC 112 rejection regarding the concentration of organic substances.  It is still, however, the position of the examiner that the claim language is very confusing and should be amended to better reflect what is in the example formulations from the instant application.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections and the 35 USC 102 rejection over Matsumoto from the office action mailed 1/26/2021; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Matsumoto in view of Bertin from the office action mailed 1/26/2021; therefore this rejection is maintained below.  

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 is dependent from a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al., Japanese Publication No. JP2007-084620 (hereinafter referred to as Matsumoto) in view of Bertin et al., US Patent Application Publication No. 2014/0256605 (hereinafter referred to as Bertin).
Regarding claims 3-9 and 12-15, Matsumoto discloses a grease composition (as recited in claim 3) (see Abstract) comprising a polyol ester base oil (biodegradable base oil as recited in claim 3) (Para. [0015]) to which is added 8-35 wt% of a calcium sulfonate thickener, 0.1 to 20 wt% of a sorbitan monolaurate and 0.5 to 10 wt% of an organometallic salt (thickener) (as recited in claims 3-4 and 14-15) (see Claims and Examples and Para. [0009], [0017], [0019], [0022] and [0028]).      

Bertin discloses a grease composition having a worked cone penetration of 288 and a melting point of about 170°F/77°C (as recited in claims 6-7) (see Example 1) comprising a natural base oil (see Abstract) to which is added a 1 to 30 wt% of a metal base compound, including a lithium composite soap thickener (as recited in claims 3, 5 and 13) (Para. [0029] and [0083]-[0084]), a tackiness agent, such as, 1 to 15 wt% of polyisobutenes (as recited in claims 7-8 and 12) (see Abstract and Para. [0087]) and chlorinated waxes (Para. [0087]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thickener and additive compounds of Bertin in the composition of Matsumoto in order to enhance the viscous properties of the grease.    

Response to Arguments
Applicants’ arguments filed 4/26/2021 regarding claims 3-9 and 12-15 have been fully considered and are not persuasive.  
Applicants argue that the combination of references do not disclose the biodegradability of the base oil as recited in claim 3.  This argument is not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771